MEMORANDUM **
California state prisoner Lola Wanda Blanton appeals pro se the district court’s denial of her 28 U.S.C. § 2254 petition for writ of habeas corpus, challenging her three-strikes sentence for possession of methamphetamine with three prior serious felony convictions. We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm.
Blanton’s contention that her sentence of 25-years-to-life is grossly disproportionate in violation of the Eighth Amendment is foreclosed by Lockyer v. Andrade, -U.S. —, 123 S.Ct. 1166, 1172-75, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to or an unreasonable application of federal law), and Ewing v. California, — U.S.-, 123 S.Ct. 1179, 1185-90, 155 L.Ed.2d 108 (2003) (holding that a 25-years-to-life sentence under the California three-strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment). The district court therefore properly denied Blanton’s petition. Andrade, 123 S.Ct. at 1175.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Blanton’s remaining claims were not encompassed within the certificate of appealability, and we decline to address them. See § 2253(c)(3); Hiivala v. Wood, 195 F.3d 1098, 1103 (9th Cir.1999) (per curiam).